DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim since it is a combination of a product and a process. It is noted that product by process claims are not limited to the manipulations of the recited steps (for example: steps of spin-coating and curing the spin-coated material), only the structure implied by the steps. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 11-14 and 26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Folta et al (US 2003/0043483 A1).
As to claims 1 and 26,  Folta discloses a method of making a mirror (10) for use with extreme ultraviolet (EUV) or X-ray radiation (see abstract) and the method comprising all steps of the instant claim such as: providing an optical element (10) having a curved surface (see figure 2) has localized defects (roughness) that degrade performance of the curved surface, spin-coating the curved mirror surface with a material (smothering overcoat layer) to cover at least some of the defects (see claims 1 and 5) and curing the spin-coated material on the curved mirror surface (this is seen to be an inherent step and must be present for the material to be formed on the curved mirror as intended) to reduce the number of defects and improve the performance of the curved mirror surface.
          As to claims 11-12, comprising coating the cure, spin,-coated mirror surface with multiple optical layers optical layers to provide a reflective mirror surface for EUV or X-ray radiation and wherein the multiple layers has layers of molybdenum and silicon (see claim 13).
	As to claim 13, wherein the mirror (10) is for use in a wavelength range between 1 and 20nm (see paragraph [0026]).
	As to claim 14, wherein the curved mirror surface (10) is aspheric mirror surface.

Claims 1, 4-6, 10-15, 19, 21, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kierey et al (US 2013/0335816 A1).

With respect to claim 26,  Kierey discloses a mirror for use with extreme ultraviolet or x-ray radiation and comprising all features of the instant claim such as: an optical element (10) having a curved surface (24) has localized defects (roughness) that degrade performance of the curved mirror and a thin film (20; or 32b) formed on the curved mirror surface.  It is noted that once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made.  The burden shifts to the applicant to show an unobvious difference.
As to claim 4, comprising characterizing the number of defects/roughness on the mirror surface before the spin-coating (see paragraph [0021]).
As to claims 5-6, comprising characterizing the number of defects (roughness) on the mirror surface after the spin-coating (see paragraph [0020]).
	

    PNG
    media_image1.png
    267
    561
    media_image1.png
    Greyscale








            As to claims 10 and 21, 23, the optical element (10) has a substrate made of quart silicon, 

glass ceramic (see paragraph [0036]). 

           As to claims 11-12, comprising coating the cure, spin,-coated mirror surface with multiple optical layers optical layers to provide a reflective mirror surface (22) for EUV or X-ray radiation and wherein the multiple layers has layers of molybdenum and silicon (see paragraph [0037]).
	As to claim 13, wherein the mirror (10) is for use in a wavelength range between 1 and 20nm (see paragraph [0004]).
	As to claim 14, wherein the curved mirror surface (10) is aspheric mirror surface.
	As to claims 15, and 19, it is noted that the steps of depositing the material onto the curved surface and rotating the curved surface of the optical elements, as recited, are seen to be inherent steps of the spin-coating process, as intended by Kierey for the purpose of forming, stabilizing and hardening the material (see paragraph [0024]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 2-3, 7-9, 16-18, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kierey et al (US 2013/0335816 A1).
	With respect to claims 2-3, Kierey discloses a method of making a mirror and comprising substantially all of the limitations of the instant claims.  Kierey does not expressly disclose the mirror surface has a high spatial frequency surface roughness HSFRles than 1nm or 0.45nm before the spin-coating, as recited in the claims although Kierey suggests that the microroughness of the surface of the mirror in measurement  using an AFM (atomic force microscope is typical less than 0.2 nm rms (see paragraph 0004]).  In view of the teachings of Kierey, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to determine the high spatial frequency surface roughness HSFR of the mirror surface being less than 0.45 nm or 1nm before the spin coating for the purpose of improving the quality of the mirror since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	As to claims 7-8, Kierey does not expressly disclose inspecting the mirror surface with a confocal microscope over an area greater than 1mm².  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the confocal microscope to inspect the mirror surface over an area greater than 1mm2 since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 

	As to claim 24, Kierey discloses the material is a glass-like material but does not specifically the glass-like material has hydrogen silsesquiozane or methylsiloxane, as recited.  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the glass-like material having hydrogen silsesquiozane or methylsiloxane for covering the defects of the mirror surface of Kierey since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	As to claim 25, Kierey lacks to disclose that the defect/roughness is reduced to less than 1 defect per square millimeter over the usable area of the curved mirror surface.  It would have been obvious to a skilled artisan to cover the mirror surface of Kierey by the material so that the defect is reduced to less than 1 defect per square millimeter and thereby improving the quality of the optical element since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

8.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kierey et al (US 2013/0335816 A1) in view of Blough et al (US 2009/0264316 A1).


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
8/29/21

/HUNG NGUYEN/Primary Examiner, Art Unit 2882